Citation Nr: 9906856	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-31 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 11, 1995, 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active duty for training in the Armed Forces 
from February 5, 1961 to August 4, 1961, and from August 1, 
1965 to August 14, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In view of the Board's action with respect to the veteran's 
claim for an earlier effective date for assignment of a total 
rating based on individual unemployability due to service-
connected disability, that issue is referred to the RO for 
appropriate action consistent with the August 26, 1997 letter 
from the Director of the Compensation and Pension Service, 
Veterans Benefits Administration, following the decision of 
the United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156, 1157-58 (Fed. Cir 1997).

FINDINGS OF FACT

1.  In November 1995, the RO denied the veteran a total 
rating based on individual unemployability due to service-
connected disability; the veteran timely perfected an appeal 
with respect to that decision.

2.  In January 1997, the RO granted the veteran a total 
rating, effective from August 11, 1995, the date of receipt 
of the veteran's claim for a total rating.

3.  In February 1997, the veteran filed a notice of 
disagreement with the effective date of the of the total 
rating; although the RO provided to him a supplemental 
statement of the case on the effective date issue, he has not 
timely filed a substantive appeal on the effective date 
issue.  

CONCLUSION OF LAW

In the absence of a timely filed substantive appeal, the 
Board lacks jurisdiction to review the veteran's claim for an 
earlier effective date for assignment of a total rating based 
on individual unemployability due to service-connected 
disability. 38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal; the NOD and the appeal must be 
filed with the agency of original jurisdiction (AOJ) which 
rendered the decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1998).  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998)  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

In the instant case, the veteran initially perfected a timely 
appeal of a November 1995 rating decision which denied a 
total rating based on individual unemployability due to 
service connected disability.  However, during the pendency 
of the appeal, in January 1997, the RO granted the veteran a 
total rating, effective from August 11, 1995, the date of 
receipt of the veteran's claim for a total rating.  In 
February 1997, the veteran filed a notice of disagreement 
with the effective date of the of the total rating.  The RO 
provided him a supplemental statement of the case on the 
effective date issue.  That action was, presumably, 
undertaken in accordance with Holland v. Brown, 9 Vet. App. 
324 (1996) (holding that a notice of disagreement, filed 
pursuant to 38 U.S.C. § 7105, may initiate an appeal to the 
Board with respect to elements of an issue which were not 
decided by the agency of original jurisdiction in the 
decision with which disagreement was expressed), case 
precedent that was in effect at the time of the January 1997 
grant of a total rating, but which has since been reversed by 
a higher court.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (holding that an RO's initial decision regarding a 
claim for benefits might not resolve, or even address, all 
necessary elements of the application for benefits, and that 
another notice of disagreement is required to initiate 
appellate review of any other element, including compensation 
level or effective date, of the claim).  

Here, the veteran timely filed a notice of disagreement with 
the effective date of the total rating, but has not perfected 
his appeal of that issue by filing a timely substantive 
appeal on the effective date issue.  The only documents of 
record received by the RO from on or behalf of the veteran 
after the RO issued a supplemental statement of the case on 
the effective date issue consists of March 1997 and January 
1998 letters received by the veteran's congressman, and an 
April 1998 statement from the veteran's representative.  
However, none of these documents can be construed as a 
substantive appeal timely filed by either the veteran or his 
representative.  See 38 C.F.R. §§ 20.202, 20.301, 20.302 
(1998). 

Where, as here, a veteran files a timely NOD but fails to 
timely file a substantive appeal, the appeal is untimely, and 
it is proper for the Board to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  The Board shall not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).

Notwithstanding the action taken by the Board with respect to 
the issue on appeal, this issue is referred to the RO for 
appropriate action consistent with the August 26, 1997 letter 
from the Director of the Compensation and Pension Service, 
Veterans Benefits Administration , following the decision of 
the United States Court of Appeals for the Federal Circuit in 
Grantham.  In the instant case, such action would appear to 
include, at a minimum, issuance of an appropriate SOC on this 
issue to the veteran and his representative, and provision of 
the applicable time period for filing a substantive appeal 
with respect to the issue in question.  See 38 U.S.C.A. 
§ 7105(a), (d)(1), (3) (West 1991); 38 C.F.R. § 20.302 
(1996).

The appellant and his representative are hereby advised that 
such issue will be returned to the Board following issuance 
of an SOC only if an appeal of such issue is perfected by the 
timely filing of a substantive appeal.  Id; See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); see also In re Fee Agreement of Cox, 
No. 95-1068, slip op. at 19 (U.S. Vet.App. August 7, 1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision" (citation omitted).


ORDER


The appeal is dismissed without prejudice.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


